Citation Nr: 1646986	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  08-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD).

4.  Entitlement to service connection for an asbestos-related pulmonary condition.

5.  Entitlement to service connection for left foot disability, claimed as numbness.

6.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia. 

The Veteran testified, with his daughter, before the undersigned Veterans Law Judge in August 2009 concerning the issues of entitlement to service connection for bilateral hearing loss, a back disability and a psychiatric disability; a transcript of that hearing is associated with the claims folder. 

In August 2010, the Veteran had a Decision Review Officer hearing at the RO concerning the issues of entitlement to service connection for bilateral hearing loss, an acquired psychiatric disorder, a lumbar spine disability and a left foot disability.  The transcript has been associated with the claims file.

The Veteran's claims for entitlement to service connection for bilateral hearing loss, a back disability, a psychiatric disability and tinnitus were remanded in an October 2009 decision.  The claim for entitlement to service connection for tinnitus was granted by June 2010 rating decision and the Board no longer has jurisdiction over this issue.

The issues of entitlement to service connection for a pulmonary disability, a left foot disability, bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's current degenerative disc disease of the lumbar spine is related to service.

2.  The preponderance of the evidence indicates that the Veteran's PTSD with major depressive disorder is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a back disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  The criteria for establishing service connection for an acquired psychiatric disorder, PTSD with major depressive disorder, are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar Spine Disability

The Veteran testified that he injured his back during active service when he fell twenty feet, landing on his feet, due to turbulent seas from a hurricane.

The Veteran's service treatment records do not reflect any treatment for a back injury.

A buddy statement dated July 2005 indicates that, around April 1969, the Veteran went forward to secure the rigging on the number three cargo hold boom and the Veteran fell from a ladder, landing on his feet.  The Veteran complained at the time of the injury and for several days thereafter that he had hurt his back.

A statement, received in March 2007, from the Veteran's former spouse, indicates that she remembers the Veteran complaining about pain in his back, after falling on the ship deck during a hurricane in 1969 or 1970.  They were divorced in 1973.

A September 2009 statement from the Veteran's chiropractor indicates that he had begun seeing the Veteran for back pain in 1994.  The chiropractor indicated that the report of the Veteran landing on his feet from a substantial fall was supported by his history of compression injuries to his lumbar spine and chronic back pain.  Additionally, the Veteran's 2004 MRI indicated bulging discs, consistent with a vertebral compression injury.  The chiropractor indicated that in his opinion, it is at least as likely as not that the Veteran's three bulging discs and chronic lumbar pain is due to the in-service fall.

A June 2010 statement from the chiropractor reiterated the evidence of record and his opinion that the in-service fall resulted in the Veteran's lumbar condition.

The Veteran was afforded a VA examination in January 2012.  The examiner indicated that the Veteran's back disability is less likely than not related to service as he had no medical treatment for his back during service.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.

After review, the Board finds that the Veteran's degenerative disc disease of the lumbar spine is related to his in-service fall.  In this regard, the Board finds the private opinion from the Veteran's chiropractor to be the most probative of record, as he took into account the credible statements from the Veteran, the buddy who served with him, and his ex-wife concerning the Veteran's in-service injury.  Thus, the Veteran's claim for a lumbar spine disability, more specifically diagnosed as degenerative disc disease of the lumbar spine, must be granted.


Acquired Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.  However, if the claimed stressor is not combat-related, the veteran's lay testimony regarding the in-service stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

If, as in this Veteran's case, a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

The Veteran indicated, during hearing testimony, that he had psychiatric problems which began in-service.  The Veteran's daughter, a Counselor with a Master's degree in Adult Mental Psychology testified that she had seen traits of depression and anxiety in her father.

The Veteran's service treatment records indicate that in May 1970, the Veteran had been feeling a lot of anxiety due to family problems with deterioration since he joined the Navy.  The Veteran had a provisional diagnosis of immature personality, rule out schizoid personality.  The provider reported the Veteran's long standing feelings that verged on paranoia; others were laughing at him for no reason, etc.  In July 1970, he was referred again for psychiatric evaluation due to his inability to handle marital and financial problems.

Personnel records indicate that the Veteran had unauthorized absences in May 1970 and July 1970.

An October 1998 VA treatment note indicates that the Veteran was enrolled in the PTSD program at the Clarksburg VA Medical Center.

The Veteran was afforded a VA psychiatric examination in January 2010.  The examiner reiterated the Veteran's psychiatric history as well as the Veteran's various phobias concerning being out of control and flying on a plane.  The Veteran was diagnosed with an Axis I diagnosis of anxiety disorder NOS.  The examiner indicated that the stressors reported by the Veteran, of an airplane losing altitude and experiencing a fall, were minor events that do not meet stressor criterion.  Additionally, the Veteran did not report symptoms consistent with PTSD.  The examiner indicated that the Veteran's symptoms of anxiety and depression are chronic long-term conditions.  The examiner went on to opine that these symptoms pre-existed military service and were not permanently aggravated.

The Veteran submitted a September 2010 private psychological report.  The Veteran was diagnosed with PTSD, depression, anxiety and panic disorder with agoraphobia.  The examiner indicated that the Veteran's PTSD is related to his fall, which injured his back, and the depression and anxiety are secondary to the PTSD.  The examiner also indicated that the Veteran's current depression and anxiety are consistent with his problems during active duty.

The Veteran was afforded an additional VA examination in January 2012.  The Veteran was diagnosed with an anxiety disorder NOS.  The examiner indicated that the Veteran psychiatric disability was less likely than not related to service as he has a long history of anxiety disorder symptoms which pre-date military service.

The examiner authored an April 2012 addendum, indicating that the Veteran's psychiatric disability clearly and unmistakable pre-existed service and was clearly and unmistakably not aggravated beyond the natural progression.  However, the psychiatrist also remarked that, "experiences while in the service as documented in the mental health history evidence aggravation of his anxiety disorder symptoms which are beyond the natural progression of the disorder."

The Veteran submitted a February 2013 Disability Benefits Questionnaire with accompanying psychological assessment from a private practitioner.  Therein, he was diagnosed with PTSD, major depressive disorder, generalized anxiety disorder, panic disorder without agoraphobia and pain disorder associated with both psychological factors and a general medical condition.  The practitioner linked the Veteran's PTSD to his plane losing altitude with exacerbation of the symptoms due to the fall.  The practitioner indicated that the depression, anxiety and panic disorder are secondary to his in-service trauma.

In May 2015, the Veteran was afforded yet another VA psychiatric examination.  The Veteran was diagnosed with PTSD and major depressive disorder, secondary to the PTSD.  The Veteran reported a stressor of being held upside down from a high metal mast by a Sailor who threatened to drop him.  A Sailor of a higher rank drew his gun and the Veteran was put down.  The examiner indicated that this stressor is related to personal assault and caused the Veteran's PTSD.

The examiner authored an addendum in May 2015, indicated that the Veteran's previous diagnoses of anxiety had progressed to PTSD.  The Veteran indicated to the examiner that he had under-reported his symptoms previously as he was afraid to lose his concealed weapons permit; which the examiner stated was the reason there was inconsistency between the various medical opinions of record.

After review, the Board finds that the Veteran's PTSD with major depressive disorder had its onset during service.  In this regard, the Board notes the Veteran's in-service treatment for psychiatric problems and periods of being absent without leave; additionally, the most recent VA examination indicating his current PTSD with major depressive disorder related to the in-service assault by another Sailor.  Thus, the Veteran's claim for an acquired psychiatric disorder must be granted.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for PTSD with major depressive disorder is granted.


REMAND

In a Report of Contact dated August 2016, the Veteran, most recently, requested a hearing by videoconference technology.  The Veteran has not been provided a Board hearing on the issues of entitlement to service connection for a pulmonary disability, a left foot disability, and entitlement to a TDIU. A hearing on these issues must be afforded on remand.

The Veteran was afforded a VA audiological examination in January 2010.  The Veteran was found to not have hearing loss for VA purposes.  However, the examiner apparently did not perform audiological testing, as indicated by the prior remand, and based the opinion on testing from May 2007.  On remand, the Veteran should be afforded a VA audiological examination with objective testing to determine whether there is a current hearing loss disability.  

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing concerning the issues of entitlement to service connection for a pulmonary disability, a left foot disability and entitlement to a TDIU.	

2.  Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the existence and etiology of any current hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination. 

The examiner must perform any medically indicated testing, including audiometry and speech recognition testing.  After reviewing the record and examining the Veteran, the examiner should specify whether the Veteran has hearing loss in either ear, and provide an opinion as to whether any current hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his military service to include any claimed in-service noise exposure and/or injury due to a sudden loss in altitude while flying.  A detailed rationale should be provided for all opinions. 

If it cannot be determined whether the Veteran currently has hearing loss that is related to service on a medical scientific basis and without invoking processes related to guesses or based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


